Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1, 8 and 15, the term --the application-- used in the last limitation of each of the claims 1, 8 and 15, lack an antecedent basis. 
For claims 2, 9 and 16, the term --the application-- used in the first or the second line of each of the claims 2, 9 and 16, lack antecedent basis.
To cure the deficiency and to impart clarity to these claims, please change the term --the application--, to “the in-memory database management application” (which has been introduced in the claim, and would provide proper antecedent basis).
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claims and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/810,646, now patent# 11,200,335 (referred to as ‘335 hereinafter). With regards to ‘335, claims 1-20 of ‘335 patent claim all the limitations set forth in the instant claims. Particularly, the instant independent claims 1, 8 and 15 are covered by the subject matter of the comparatively narrower independent claims 1, 8 and 15 respectively of ‘335, as shown below, wherein the claims 1, 8 and 15 of each of the applications are analogous claiming similar subject matter.

Claim Comparison Table   
Patent#
11,200,335
Instant Application
17/534,122
1. A system comprising: at least one hardware processor; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: storing an in-memory database management application inside of an enclave inside of a first container in a container-based cloud service, wherein the enclave utilizes central processing unit (CPU)-specific software instructions to shield data from software outside the enclave; 
storing an instance of an in-memory database inside of a second container but outside of an enclave inside the second container; 
storing sensitive data from the in-memory database inside the enclave inside the second container; 
receiving, from one or more clients, a command necessitating access to the in-memory database; and 
passing the command to the in-memory database management application stored inside the enclave in the first container, causing the in-memory database management application to issue a command to access the in-memory database in the second container.
1. A system comprising: at least one hardware processor; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: storing an in-memory database management application inside of an enclave inside of a first container in a container-based cloud service, wherein the enclave utilizes central processing unit (CPU)-specific software instructions to shield data from software outside the enclave; 
storing an instance of an in-memory database inside of a second container but outside of an enclave inside the second container; 
storing data from the in-memory database inside the enclave inside the second container;

receiving, from one or more clients, a command; and 

passing the command to the application stored inside the enclave in the first container, causing the application to issue a command to access the in-memory database in the second container.


Similarly, the instant dependent claims 2-7, 9-14 and 16-20 are anticipated by claims 2-7, 9-14 and 16-20 respectively of ‘335. As various limitations in the above claims of ‘335 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘335 as discussed above.
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Examiner Notes regarding allowability
The application claims 1-20 may be allowed upon overcoming the above rejections. The closest prior art of record, particularly - (1) Tran et al. discloses access to database container artifacts, wherein an isolated computing environment for a database object deployed therein is disclosed with features to access the database object in the container, and object accesses within instances across different containers (p. 19), however, the aspect of in-memory database management application within enclaves inside of one container, with an in-memory database instance in another container outside of an enclave in that container, and passing and issuing the command necessitating access to the in-memory database to the in-memory database management application, are not disclosed.  (2) Vaswani et al. discloses a database management system, wherein database transactions are executed within secure processing enclaves. The transaction logs are secured in the corresponding enclaves. Although in-memory database instances are created and contained within the secure processing enclave (p. 67-76) and Vaswani in general discloses ways of securing the transaction logs and controlling execution TEE and other techniques using in-memory database, Vaswani does not disclose the specific combination of series of steps of  storing an in-memory database management application inside of an enclave inside of a first container; storing an instance of an in-memory database inside of a second container but outside of an enclave inside the second container; storing sensitive data (such as logs) from the in-memory database inside the enclave inside the second container; and passing and issuing the command necessitating access to the in-memory database to the in-memory database management application. (3) Pavlov discloses system for persistence management of database objects which are isolated, wherein container-based instance and data management is disclosed, however the aspects of the invention as listed above are not disclosed. 
These references and other cited prior art does not disclose, with respect to independent claims, the combination of limitations -"(A) storing an in-memory database management application inside of an enclave inside of a first container in a container-based cloud service, wherein the enclave utilizes central processing unit (CPU)-specific software instructions to shield data from software outside the enclave; (B) storing an instance of an in-memory database inside of a second container but outside of an enclave inside the second container; storing data from the in-memory database inside the enclave inside the second container; (C) receiving, from one or more clients, a command; and passing the command to the application stored inside the enclave in the first container, causing the application to issue a command to access the in-memory database in the second container”, in the recited context. All of the dependent claims may be allowed in view of their respective dependence from their parent independent claims that may be allowable because of the reason stated above.
    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433